PER CURIAM.
This proceeding was instituted by the filing of what purports to be a petition by one James Kane, but the petitioner has omitted to sign his petition, and the verification thereof is not in accordance with the requirements of the statute. The papers attached to the petition are apparently designed as specifications, but no reference is made thereto in the petition, and if they are to be treated as specifications they are insufficient for that purpose, by reason of their being improperly numbered and unverified. This proceeding being quasi criminal in its nature, the respondent is entitled to know precisely what charges are made against him, and to have them properly formulated and duly verified.
The proceeding is dismissed by reason of defects appearing upon the face of the papers, with leave to renew upon correcting the imperfections above specified.